DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16252729, Application No. 15784230, Application No. 14823542, and Application No. 62065672 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant application claims “a first head mounted display (HMD) worn on a head of a first user” that can provide “a global positioning system (GPS) location of the first user, a compass direction from the first user to the object” in independent claims 21, 29 and 36. All prior-filed applications fail to provide adequate support or enablement for this feature. The instant application also claims “the AR image shown on the display of the second HMD is an arrow that points in a direction that the person is facing” in claims 22, 24, 30 and 40, and “wherein the second HMD displays the virtual image as an arrow and moves the arrow, while the obstructing object obstructs the second user from seeing 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10191538 and claims 1-20 of U.S. Patent No. 9791919. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by claims 1-20 of U.S. Patent No. 10191538 and claims 1-20 of U.S. Patent No. 9791919.
The instant claims claim a method comprising two head mounted displays (HMDs) capture information while at a geographical location to display a virtual image of a first object that is obstructed from view to one of the two HMDs. These are all being encompassed in claims 1-20 of U.S. Patent No. 10191538 and claims 1-20 of U.S. Patent No. 9791919 with almost identical functions. The only difference is that the instant claim 21 claims an image of the first object. Even though claim 1 in U.S. Patent No. 10191538 and U.S. Patent No. 9791919 does not claim the identical functions, an image of the person is a further limited, narrower claim of the instant claim 21. Thus, Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10191538 and claims 1-20 of U.S. Patent No. 9791919.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16252729, claims 21-40 of copending Application No. 16575425, claims 21-40 of copending Application No. 16575426, claims 21-40 of copending Application No. 16599106, claims 21-40 of copending Application  of copending Application No. 16695129. Although the claims at issue are not identical, they are not patentably distinct from each other because the features claimed by instant claims are being taught in corresponding claims in all copending applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant application claims “a first head mounted display (HMD) worn on a head of a first user” that can provide “a global positioning system (GPS) location of the first user, a compass direction from the first user to the object” in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26, 27, 29, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over KASAHARA et al. [US20160055676], hereinafter KASAHARA, in view of Takashima [US20160109957].
Regarding claim 21, KASAHARA discloses a method comprising: 
obtaining, with a first device at a location with an object, an image of the object (Fig. 17 and [0174], “the fixed camera 600 causes the camera 660 (the imaging unit) to capture an image of a real space and acquires the space information, and then transmits data of the captured image along with the space information to the tablet terminal 300 via the server 100”); 
determining, from and the image, where the object would be visible to a second user at the location if the object were not obstructed by an obstructing object that prevents the second decide a display position of a virtual object displayed in a real space via the display unit based on positional information associated with the virtual object in the real space and display the virtual object in the real space based on the display position”, [0181], “The wearable terminal 200 receives the information regarding the annotation input for the transmitted image with another device along with the positional information of the real space and displays an annotation 1210 so that the annotation 1210 is superimposed on an image of the real space transmitted through the display 230 (the display unit) and viewed based on the received information. The annotation 1210 is virtually displayed so that the annotation 1210 is superimposed on the image of the real space, and is consequently illustrated at a position recognized by the user of the wearable terminal 200”).
However, KASAHARA does not explicitly disclose the first device being a head mounted display (HMD) worn on a head of a first user, and a global positioning system (GPS) location of the first user, a compass direction from the first user to the object are obtained from the HMD and used to determine the object location for the second user.
Nevertheless, Takashima teaches in a like invention, a head mounted display (HMD) with a global positioning system (GPS) and a compass direction being used to obtain location and orientation information of the image acquired by the HMD, and the information being used for AR display (Fig. 1, [0047], “The modules used by the information processing apparatus 10 include a module for implementing an optical transmission type HMD… an electronic compass, an acceleration sensor, an inclination sensor, a global positioning system (GPS) sensor, an illuminance sensor and so forth” and [0169], “the event list creation section 200 may create an event list which further associates GPS information with the items mentioned. The GPS information represents position information of a position at which physical solid image information is acquired. Therefore, the candidate extraction portion 232 can easily extract a candidate event with regard to which GPS information recorded in the event list and GPS information of the position at present coincide with each other”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by KASAHARA, to have a head mounted display (HMD) with a global positioning system (GPS) and a compass direction worn on a head of another user as the device to provide the space information and image to other devices, as taught by Takashima, in order to make it more convenient for the second HMD of the second user to find coincident information using GPS location and align the AR display in a better and more efficient way. 
Regarding claim 26, the combination of KASAHARA and Takashima discloses the method of claim 21 further comprising: receiving, at the second HMD and from a camera with the first HMD, an infrared image of the object; and enhancing, on the display of the second HMD worn on the head of the second user, a view of the object by overlaying the AR image of the object on the infrared image of the object (KASAHARA, [0116], “The environment recognition matrix may also be recognized based on output data from an environment recognition system such as an infrared ranging system or a motion capture system”).
Regarding claim 27, the combination of KASAHARA and Takashima discloses the method of claim 21, wherein the object is a person, and the display of the second HMD automatically displays the AR image that represents the person when the second HMD points in a direction of the person while the obstructing object obstructs the person from being visible with the naked eye of the second user (KASAHARA, Fig. 37).
Regarding claims 29 and 36, please refer to the claim rejection of claim 21.
Regarding claim 33, please refer to the claim rejection of claim 26.

Claims 22, 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over KASAHARA, in view of Takashima, further in view of Major [US20150138099 ].
Regarding claim 22, the combination of KASAHARA and Takashima discloses the method of claim 21. However, the combination of KASAHARA and Takashima does not disclose wherein the object is a person, and the AR image shown on the display of the second HMD is an arrow that points in a direction that the person is facing.
Nevertheless, Major teaches a display of an arrow that points in a direction that an avatar is facing (Fig. 10).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the combination of KASAHARA and Takashima, to have the display of an arrow that points in a direction that an avatar is facing, as taught by Major, in order to make it more convenient for the second user to observe the behavior of the person who is being blocked. 
Regarding claim 30, please refer to the claim rejection of claim 22.
Regarding claim 40, please refer to the claim rejection of claim 22.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over KASAHARA, in view of Takashima, further in view of KAJIWARA et al. [US20150071493], hereinafter KAJIWARA.
Regarding claim 23, the combination of KASAHARA and Takashima discloses the method of claim 21. However, the combination of KASAHARA and Takashima does not disclose the method further comprising: displaying, on the display of the second HMD worn on the head of the second user and while the obstructing object obstructs the object from being visible with the naked eye of the second user, an AR map of the location that includes the AR image shown as an arrow on the AR map.
In such a navigation device, usually, a map of an area surrounding the present location is displayed on the display screen based on previously generated map data, and additional information such as the are information and the information necessary for a route guide (e.g., a route and distance to the destination and an arrow indicating the travelling direction) is superimposed on the map, so as to realize the function of the navigation device”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the combination of KASAHARA and Takashima, to have the display of an AR map of the location that includes the AR image shown as an arrow on the AR map, as taught by KAJIWARA, in order to make it more convenient for the second user to navigate through the area.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over KASAHARA, in view of Takashima, further in view of CHEN et al. [US20140240350], hereinafter CHEN.
Regarding claim 28, the combination of KASAHARA and Takashima discloses the method of claim 21. However, the combination of KASAHARA and Takashima does not disclose the method further comprising: rotating an orientation of the AR image being displayed on the display of the second HMD to match real-time rotational movement of the object while the obstructing object obstructs the object from being visible with the naked eye of the second user.
Nevertheless, CHEN teaches rotating an orientation of the AR image being displayed on the display of the second device to match real-time rotational movement of the object while the obstructing object obstructs the object from being visible with the naked eye of the second user ([0064], “The rendering module 462 can be configured to receive updates from the mobile device 120 when the orientation of the mobile device changes 120. The rendering module 120 can be configured to automatically update the augmented view (directional view, X-ray view, or other augmented view) generated for display on the display 225 of the mobile device in response to changes to the position and/or the orientation of the mobile device 120 and to send the updated augmented view to the mobile device 120”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the combination of KASAHARA and Takashima, to have the update of the orientation of the virtual image, as taught by CHEN, in order to make the display of the virtual image in the real space more realistic.
Claims 34, 35, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over KASAHARA, in view of Takashima, further in view of MABBUTT et al. [US20140267400], hereinafter MABBUTT.
Regarding claim 34, the combination of KASAHARA and Takashima discloses the non-transitory computer readable storage medium storing instructions of claim 29. However, the combination of KASAHARA and Takashima does not disclose the instructions further to cause the one or more processors to execute the method comprising: determining, with one or more sensors in the second HMD, a head direction of the second user; displaying, on the display of the second HMD worn on the head of the second user and when the head direction of the second user is directed to a designated direction, a virtual map that includes an AR image that represents the first user and the AR image that represents the person; and removing the virtual map from being displayed with the second HMD when the head direction of the second user is directed away from the designated location. 
Nevertheless, MABBUTT teaches detecting a head direction of the HMD user and display map based on the head direction ([0044], “Portions 410 of the map 330 outlined with dotted lines indicate the portions of the map 330 that may be currently viewable to the user when the map is displayed, as shown in FIG. 3B, which can change as the orientation and/or direction of the user's head changes. The HMD 120 can determine what portions of the map 330 may be in the user's field of view, and provide corresponding POI indicator(s) as described above”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the combination of KASAHARA and Takashima, to have the display of the map based on the head direction of the HMD user, as taught by MABBUTT, in order to make it more convenient for the second user to access the necessary information.
Regarding claim 35, the combination of KASAHARA and Takashima discloses the non-transitory computer readable storage medium storing instructions of claim 29. However, the combination of KASAHARA and Takashima does not disclose the instructions further to cause the one or more processors to execute the method comprising: determining, with one or more sensors in the second HMD, a direction of gaze of the second user; displaying, when the direction of gaze of the second user is directed to a designated direction and with the display of the second HMD, a virtual compass that shows a compass direction to the first user; and removing the virtual compass from being displayed with the second HMD when the direction of gaze of the second user is directed away from the designated location. 
Nevertheless, MABBUTT teaches detecting a gaze direction of the HMD user and display a map showing compass direction based on the gaze direction ([0025], “A direction of travel can be determined by, for example, a compass (e.g., a magnetometer) and/or a plurality of positioning measurements (e.g., SPS location measurements)” and [0049], “enable an HMD 120 to utilize gaze detection to receive user input. For example, a user may select one of the persistent data elements 520 using gaze in any of a variety of ways, such as looking at a persistent data element 520 and performing an action (e.g., blinking, winking, speaking, performing a gesture, making another movement, etc.) and/or looking at a persistent data element 520 for a threshold amount of time”).

Regarding claim 38, please refer to the claim rejection of claim 35.
Regarding claim 39, please refer to the claim rejection of claim 34.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over KASAHARA, in view of Takashima, further in view of Haddick et al. [US20120236031], hereinafter Haddick.
Regarding claim 37, the combination of KASAHARA and Takashima discloses the electronic system of claim 36. However, the combination of KASAHARA and Takashima does not disclose wherein the second HMD displays the virtual image as an arrow and moves the arrow, while the obstructing object obstructs the second user from seeing the person with the naked eye, in synchronization to coincide with real-time movements of the person.
Nevertheless, Haddick teaches moving the virtual image being displayed with the second device to match real-time movements of the object while the object is obstructed by the obstructing object and not visible to the second user ([0850], “In various embodiments, the devices and/or networks described herein may be applied for the identification and or tracking of friends and/or allies… Further, the location of friendlies may be shared in real time as well”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of KASAHARA and Takashima, to have the tracking of the movement of the object in real time, as taught by Haddick, in order to be make it more exciting and useful for tracking of the object that is being blocked for a view.
Examiner’s Note
A thorough search on prior art fails to disclose the claimed features in claims 24, 25, 31 and 32. Nevertheless, claims 21-40 are rejected under 35 U.S.C. 112(a) as presented. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715